Concurring and Dissenting Opinion by
Judge MacPhail :
I concur with the majority’s excellent discussion of the substantive issues in this case but I feel compelled to dissent to the remedy they have fashioned. Although I am frustrated -and- troubled by the response ■of the Milk Marketing Board to our previous orders, I do not believe this Clourt can or should take it upon itself, to -eliminate minimum, milk prices. I would -remand to the Milk Marketing Board for immediate appropriate action in accord with this and our previous decisions.